          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




          IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

Levita Simmons, Administrator of the   )
Estate of Arthur Scott, and Jeffrey    )              Case No.
Orvis, Executor of the Estate of James )
Orvis                                  )
                                       )
            Plaintiffs,                )
                                       )
            v.                         )
                                       )
Tyson Foods, Inc., doing business as   )
Tyson Pet Products, and Tyson Fresh    )              PETITION AND
Meats Group, a wholly owned subsidiary )              JURY TRIAL DEMAND
of Tyson Foods, Inc., John H. Tyson,   )
Noel W. White, Dean Banks, Steven R.   )
Stouffer, Tom Brower, Mary A.          )
Oleksink, Elizabeth Croston, Scott     )
Walston, David Scott, Tom Hart, Cody   )
Brustkern, John Casey, Bret Tapken,    )
Hamdija Beganovic, Ramiz Mujelic, and )
Unknown Plant Managers and             )
Supervisors at Tyson Waterloo Plant    )
and Unknown Plant Managers and         )
Supervisors at Tyson Independence      )
Plant.

            Defendants.

                                   COMPLAINT

      Plaintiff Levita Simmons, Administrator of the Estate of Arthur Scott, and

Plaintiff Jeffrey Orvis, Successor in Interest to Estate of James Orvis, by and

through their undersigned attorneys, bring this complaint seeking monetary

damages against Defendant Tyson Foods, Inc., doing business as Tyson Pet

Products, Tyson Fresh Meats Group, John H. Tyson, Noel W. White, Dean Banks,

Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott

Walston, David Scott, Tom Hart, Hamdija Beganovic, Ramiz Mujelic, and Unknown




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 1
                                                                1 of 82
           E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




Plant Managers and Supervisors at Tyson Waterloo Plant and Unknown Plant

Managers and Supervisors at Tyson Independence Plant:

                                  INTRODUCTION

      1.      The global pandemic caused by the novel coronavirus COVID-19 has

engulfed the United States. The workers who keep America’s animal factories

running have suffered as a result of the coronavirus pandemic in ways that few

other people have—the calamitous consequences have included sickness and death

for many hard-working people.

      2.      Many of America’s factory farm workers are low-income, lack

specialized skills, and enjoy few, if any, job prospects besides working at the local

factory farm. They work very hard over long hours, receive low pay, and perform

physically grueling and emotionally devastating work, all to keep the nation’s

supply of meat steady and affordable.

      3.      The factory farms that employ these farm workers have been deemed

“essential” and have stayed open.

      4.      Many plant workers have never received adequate sick leave, other

paid time off, or protections from being summarily fired.

      5.      These workers are thus forced to continue working, even if sick, in

order to avoid being fired.

      6.      This puts all of the workers at risk. That risk is exacerbated because

the plants are unmitigated breeding grounds for coronavirus, where employees lack




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 2
                                                                2 of 82
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




personal protective equipment, work elbow to elbow, and in conditions that include

inconsistent cleaning and sanitation.

      7.       Tyson Foods, Inc. (Tyson) is a behemoth in the animal agriculture

industry. Its annual revenue in 2019 was $43 billion. It produces meat for human

consumption, as well as dog food and dog treats.

      8.       Despite its vast wealth and resources, Tyson Foods, Inc., operating

through two of its subsidiaries in Iowa, has chosen to let workers get sick and die,

rather than take proper steps to ensure a safe workplace.

      9.       Placing profits above people, Tyson enjoys the financial benefits of

being deemed an “essential” business but has not followed the clear health and

safety guidelines for protecting essential workers by the Centers for Disease Control

and Prevention (“CDC”) and the Occupational Health and Safety Administration

(“OSHA”).

      10.      The consequences of Tyson’s failure to protect its workers has been

dire: COVID-19 has spread at its Waterloo and Independence plants to employees,

as well as to the people they live with and the communities at large, causing serious

illness and multiple deaths. Had the business implemented appropriate

preventative measures, those harms would have been greatly reduced.

      11.      Tragically, the fates of Tyson’s employees, as well as numerous Iowans

living in the vicinity of these two plants, was largely preventable. Defendants

ignored clear evidence that their employees were at serious risk of catching a




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 3
                                                                3 of 82
              E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




serious disease, COVID-19, instead of putting basic health and safety measures in

place to protect them.

        12.      Plaintiffs bring this action for injunctive relief to require Tyson,

through two of its subsidiaries, to follow CDC and OSHA guidelines and keep its

workers safe. They also seek monetary relief to redress the harms that they have

suffered and will continue to suffer in the future.

                              JURISDICTION AND VENUE

        13.      This Court has jurisdiction over the Defendants because a substantial

portion of the acts and omissions giving rise to the Plaintiffs’ claims occurred in

Black Hawk County, Iowa.

        14.      Plaintiffs certify, pursuant to IA Code § 619.18, that this action meets

applicable jurisdictional requirements for amount in controversy.

        15.      Venue is proper under IA Code § 616.18 because more than one

Defendant resides in Black Hawk County.

                                          PARTIES

   A.         The Named Plaintiffs

        16.      Plaintiff Levita Simmons is the Administrator of the Estate of Arthur

Simmons. Mr. Simmons was a 51-year-old father and employee of Tyson. He worked

at the Tyson Pet Products Plant in Independence, Iowa, which makes dog treats.

Mr. Simmons died on April 23, 2020 of COVID-19.

        17.      Plaintiff Jeffrey Orvis is the Executor of the Estate of his brother,

James Orvis. James worked in the laundry room at the Tyson Plant in




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 4
                                                                4 of 82
              E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




Independence, Iowa, which processes pork. Mr. Orvis died on April 19, 2020 of

COVID-19.

   B.         The Defendants

        18.      Defendant Tyson Foods, Inc. (“Tyson”) is a Delaware corporation with

its principal place of business in Arkansas.

        19.      Defendant Tyson Fresh Meats, Inc. (“Tyson Fresh Meats”) is a wholly

owned subsidiary of Tyson Foods, Inc., also incorporated in Delaware. It operates a

pork processing facility in Waterloo, Iowa.

        20.      Defendant Tyson Pet Products is a wholly owned subsidiary of Tyson

Foods, Inc. It is a Delaware corporation with its principal place of business in

Arkansas. Tyson Pet Products manufactures dog food treats at its Independence,

Iowa plant under the brand name “True Chews.”

        21.      Defendant John H. Tyson is the Chair of Tyson Foods, Inc.

        22.      Defendant Noel W. White is the Chief Executive Officer of Tyson

Foods, Inc.

        23.      Defendant Dean Banks is the President of Tyson Foods, Inc.

        24.      Defendant Steven R. Stouffer is the President of Tyson Fresh Meats,

Inc.

        25.      Defendant Tom Brower is the Senior Vice President of Health and

Safety of Tyson Foods, Inc.

        26.      Defendant Mary A. Oleksink is the Chief Human Resources Officer of

Tyson Foods, Inc.




                                                                Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 5
                                                                   5 of 82
               E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




         27.      Defendant Elizabeth Cranston is the Executive Communications

Manager for Tyson Fresh Meats.

         28.      On information and belief, Scott Walston was the Plant Manager of the

Independence plant at all relevant times prior to and during the period when

decedents Arthur Lee Scott and James Orvis contracted coronavirus and sustained

their fatal injuries. On information and belief, David Scott was and/or is Plant

Manager of the Independence plant and was the successor to Scott Walston.

         29.      Defendant Tom Hart is the Plant Manager of the Tyson Waterloo

Plant.

         30.      Defendant Cody Brustkern and John Casey hold and/or held at all

relevant times upper-level management positions at the Tyson Waterloo Plant.

They are required to identify potential safety hazards and be familiar with all

aspects of the Waterloo Plant.

         31.      Defendant Bret Tapken is the Safety Lead of Tyson Waterloo Facility.

He is required to identify potential safety hazards and be familiar with all aspects

of the Waterloo Plant.

         32.      Defendant Hamdija Beganovic is the Supervisor of the Tyson Waterloo

Plant.

         33.      Defendant Ramiz Muheljic is a general supervisor at the Tyson

Waterloo Plant.

         34.      Defendants Hart, Brustkern, Tapken, Beganovic, Muheljic were based

out of the Waterloo Plant.




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 6
                                                                6 of 82
                 E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




           35.      Defendants Unknown Plant Managers and Supervisors of the Tyson

Waterloo Plant are employees of Tyson and Tyson Fresh Meats who operate in a

supervisory or managerial capacity at the Tyson Waterloo Plant.

           36.      Defendants Unknown Plant Managers and Supervisors of the Tyson

Independence Plant are employees of Tyson and Tyson Pet Products who operate in

a supervisory or managerial capacity at the Tyson Independence Plant.

                                             FACTS

      A.         A Health Pandemic Engulfs the Nation

           37.      In January 2020, a deadly coronavirus causing the disease COVID-19

began spreading throughout the world, killing more people than any other viral

outbreak has for decades.

           38.      The United States had its first confirmed case of COVID-19 on

January 21. The rate of confirmed cases grew rapidly after that, as the virus spread

through cities, towns, and rural areas throughout the country. According to data

compiled by the CDC, the United States now has more than 27.6 million confirmed

cases and has incurred more than 489,000 deaths, thus far.1

           39.      The virus is highly contagious. A single person may be able to spread it

to 5 or 6 other people.2 It is an airborne illness that spreads mainly from person-to-

person contact, particularly between people who stand within 6 feet of each other.

Coronavirus travels through respiratory droplets produced when an infected person

coughs or sneezes, but it can also spread via smaller droplets emitted just by talking


1   https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days
2   https://wwwnc.cdc.gov/eid/article/26/7/20-0282_article?deliveryName=USCDC_333-DM25287



                                                                Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 7
                                                                   7 of 82
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




or breathing. These droplets can land in the mouths or noses of people who are

nearby. COVID-19 can be transmitted from people who are not showing symptoms.

      40.      The coronavirus can remain in the air for up to three hours after a

person emits it. Another person can breathe in the virus in the air particles and

become infected.

      41.      COVID-19 is associated with an array of symptoms. On one hand,

some infected people have no symptoms at all. On the other hand, infected people

can display symptoms associated with common illnesses such as fever, body ache,

dry cough, fatigue, chills, headache, and sore throat. More severe symptoms include

shortness of breath, high fever, and severe cough. People infected by coronavirus

may also experience neurological symptoms (such as dizziness, confusion, and

seizures) and gastrointestinal symptoms (such as vomiting and diarrhea).

      42.      Individuals who have been infected by the coronavirus may have mild

symptoms for several days or a week and then worsen rapidly. In other words, even

asymptomatic individuals can pose a health risk.

      43.      To stem the spread of the virus, public health experts cautioned the

public to stay home whenever possible and to follow “social distancing” protocols by

avoiding public spaces and groups and staying at least 6 feet away from others.

When exposure to others must occur, health experts recommended wearing masks,

frequently washing hands, not touching one’s own eyes, nose, or mouth prior to

washing hands, maintaining physical distance, and other practices.




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 8
                                                                8 of 82
              E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




        44.      These experts warned that failing to stay home on a large-scale basis

would allow the virus to spread unchecked, such that the number of confirmed cases

at any one time would overwhelm the hospital system and existing public health

infrastructure.

   B.         COVID-19 Spreads Through Iowa

        45.      At the same time as the United States reported its first case of

COVID-19 on January 21, 2020, the United States Department of Health and

Human Services declared a national public health emergency.

        46.      On March 8, 2020, three COVID-19 cases were reported in Iowa.

        47.      On March 9, 2020, Iowa Governor Kim Reynolds issued a Proclamation

of Disaster Emergency in response to the COVID-19 outbreak.

        48.      On March 11, 2020, the World Health Organization (WHO) declared

the COVID-19 outbreak a global pandemic.

        49.      Two days later, on March 13, 2020, President Donald Trump declared

a National Emergency in response to the COVID-19 outbreak.

        50.      Around the same time, on or about March 13, 2020, Tyson suspended

all United States commercial business travel, forbid all non-essential visitors from

entering Tyson’s offices and facilities, and mandated that all non-critical employees

at its U.S. corporate office locations work remotely.

        51.      Just a few days later, on March 17, 2020, Governor Reynolds declared

a State of Public Health Disaster Emergency for the State of Iowa. President Trump

approved a disaster declaration for Iowa on March 24, 2020.




                                                             Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page      A p. 9
                                                                9 of 82
                 E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      C.         CDC Issues Guidelines To Reduce The Risk of Exposure to
                 Coronavirus

           52.      On February 4, 2020, the CDC issued guidelines for employers and

employees regarding the COVID-19 pandemic, disseminating the public health

protocols that should be followed to stop the spread of the virus.3 That guidance was

updated on March 21, 2020.

           53.      The purpose of the CDC guidance was to “help prevent workplace

exposures to COVID-19 in nonhealthcare settings” and to “provide[] planning

considerations for community spread of COVID 19.”

           54.      Among other guidance, the CDC provided that:

                         i. Employees who have symptoms should stay home and
                           employers should develop flexible leave policies to allow
                           employees to stay home, particularly by creating non-punitive
                           sick leave policies;

                        ii. Employers should not require a positive COVID-19 test or a
                           healthcare provider’s note for employees to take a sick leave;

                       iii. Sick employees should not return to work except in
                           consultation with independent health care providers and state
                           and local health departments;

                        iv. Employers should reduce face-to-face contact between
                           employees;

                        v. Employers should take steps to reduce transmission at the
                          workplace by reassigning work tasks to maintain a social
                          distance of six feet, staggering shifts, or allowing telework;

                        vi. Employers should establish policies to minimize spread
                           through a workplace by using contact-tracing and testing to
                           identify workers who have likely been exposed to the disease
                           and quarantining infected workers;


3   https://www.cdc.gov/mmwr/volumes/69/wr/mm6905e1.htm



                                                               Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 10 ofA82
                                                                          p. 10
              E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




                       vii. Employees should be encouraged to wash their hands and
                           employers should facilitate this by providing hand washing
                           stations;

                      viii. Employers should increase ventilation rates; and

                        ix. Employers should develop plans to clean high-touch areas with
                           an EPA-approved cleaning agent.

        55.         The CDC advised against gatherings of more than 10 people. It also

warned of “community spread” where the virus spreads easily and sustainably within

the community.

        56.         On March 9, 2020, OSHA released guidance relating to safety in

factories. That guidance said that employers should offer surgical masks or

respirators to workers who could be exposed, especially workers who have to work

within 6 feet of each other.

   D.         Slaughterhouses and Meat Processing Facilities Are Breeding
              Grounds for COVID-19

        57.         The working conditions inside factory farms accelerate the spread of

airborne viruses like the novel coronavirus and leave workers particularly

vulnerable to contracting COVID-19.

        58.         As the CDC recognized, the work environment for meat and poultry

processing workers, particularly in processing lines and other busy areas of the

plant, “contribute substantially” to the workers’ potential exposures to COVID-19.

This is for several reasons, including that:

               i.      Meat and poultry processing workers usually stand “elbow-to-
                       elbow” with no partition or other way to shield themselves from
                       each other’s emissions of an airborne virus.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 11 ofA82
                                                                       p. 11
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




             ii.      Workers are near each other in communal areas, such as when
                      clocking in or out, during breaks, or in locker rooms.

            iii.      Shifts are long (e.g., 10-12 hours per shift) and require prolonged
                      closeness to coworkers.

            iv.       Many plants are not well-ventilated, raising the likelihood of
                      exposure to a coworker’s COVID-19.

             v.       Plants focus on sanitizing the floors and other points of contact with
                      the animal product but do not adequately sanitize the areas with
                      which workers come into contact. Workers are exposed to
                      coronavirus because they must interact with potentially
                      contaminated surfaces or objects, such as machines, tools, other
                      equipment, workstations, or breakroom tables.

      59.          In addition, meat processing companies, including Defendants, have

been speeding up production lines so that more meat can be processed at the plant

in the same amount of time. But faster lines require more workers in the same

amount of space, causing workers to have to stand closer together.

      60.          Moreover, to accommodate the faster processing speed, workers have

less time to practice necessary hygiene practices, such as washing their hands

regularly. Defendants used faster line speeds to increase production and profits by

knowingly sacrificing employees’ health and safety.

      61.          The CDC also recognized additional factors that increase the risk of

contracting the coronavirus among meat and poultry processing workers, including:

              i.      sharing transportation such as ride-share vans or shuttle vehicles
                      to/from the plants; and

             ii.       frequent contact with fellow workers in community settings in
                      areas where there is ongoing community transmission.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 12 ofA82
                                                                       p. 12
              E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




        62.      The heightened risks created by these unique work environments,

coupled with certain plants’ failures to implement necessary or adequate safety

protocols to minimize the virus’ spread, meant that these plants became hotbeds of

COVID-19.

        63.      Indeed, as of September 7, 2020, the United Food and Commercial

Workers International Union estimated that 29,000 meatpacking and food

processing workers have been impacted by the virus, meaning they have tested

positive for COVID-19, missed work due to self-quarantine, are awaiting test

results, or have been hospitalized, and/or are symptomatic. It has confirmed 238

worker deaths in meatpacking and food processing.

   E.         Tyson’s Employees Deemed Part of the “Essential Critical
              Infrastructure Workforce” that Required Serious Protections
              From COVID-19

        64.      Given that food processing plants present a particularly dangerous

work environment, the health and safety of Tyson’s workers depended on the

company adhering to CDC and OSHA guidelines.

        65.      On March 19, 2020, the U.S. Department of Homeland Security,

Cybersecurity & Infrastructure Security Agency issued guidance identifying various

businesses and industries that were considered “essential businesses.” Those who

worked at essential businesses were part of the “essential critical infrastructure

workforce.”

        66.      Employees at animal slaughter and processing facilities were among

the “critical infrastructure” workforce. The federal guidance referenced to them as:




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 13 ofA82
                                                                       p. 13
               E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




        Food manufacturer employees and their supplier employees—to include those
         employed in food processing (packers, meat processing, cheese plants, milk
         plants, produce, etc.) facilities; livestock, poultry, and seafood slaughter
         facilities; pet and animal feed processing facilities; human food facilities
         producing by-products for animal food; beverage production facilities; and the
         production of food packaging

        Farm workers to include those employed in animal food, feed, and ingredient
         production, packaging, and distribution; manufacturing, packaging, and
         distribution of veterinary drugs; truck delivery and transport; farm and
         fishery labor needed to produce our food supply domestically

         67.      Because these workers were considered “critical” to the nation’s health

and safety during the COVID-19 crisis, the federal guidance made clear “as the

nation relies on these workers…, they must be protected from exposure to and

infection with the virus so that they can continue to carry out their responsibilities.”

         68.      Accordingly, the federal guidance advised employers of the following

“key principles”:

       i.Employers “must” comply with Occupational Safety and Health
         Administration (OSHA) requirements for protecting critical infrastructure
         workers who remain on or return to the job during the COVID-19 pandemic;

       ii.When continuous remote work is not possible, businesses should enlist
          strategies to reduce the likelihood of spreading the disease. This includes, but
          is not limited to, physically separating staff, staggering work shift hours or
          days, and other social distancing measures. While the CDC recommends that
          everyone wear a cloth face cover to contain respiratory droplets when around
          others, critical infrastructure employers must consider how best to
          implement this public health recommendation for source control in the
          workplace. For example, employers may provide disposable facemasks (e.g.,
          surgical masks) instead of cloth face coverings when workers would need to
          wear masks for extended periods of time (e.g., the duration of a work shift) or
          while performing tasks in which the face covering could become
          contaminated; and

    iii.Employers must consider the impact of workplace sick leave policies that may
        contribute to an employee decision to delay reporting medical symptoms. Sick




                                                               Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 14 ofA82
                                                                          p. 14
             E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




       employees should not return to the workplace until they meet the criteria to
       stop home isolation.

       69.      The CDC then promulgated guidelines specifically addressing meat

and poultry workers.4 These guidelines memorialized the very same precautions it

had provided one month earlier.

       70.      For instance, it advised plants to, at a minimum, place their workers

at least six feet apart:




4https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/meat-poultry-processing-
workers-employers.html



                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 15 ofA82
                                                                       p. 15
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      71.      Plants should also implement “appropriate cleaning, sanitation, and

disinfection practices to reduce exposure or shield workers.”

      72.      The CDC also recommended:

                    i. Consulting with a heating, ventilation, and air conditioning
                      engineer to ensure adequate ventilation in work areas to help
                      minimize workers’ potential exposures;
                      taking steps to minimize air from any fans blowing from one
                      worker directly at another worker. Personal cooling fans should
                      be removed from the workplace to reduce the potential spread of
                      any airborne or aerosolized viruses. If fans are removed,
                      employers should remain aware of, and take steps to
                      prevent, heat hazards.
                   ii. Placing handwashing stations or hand sanitizers with at least
                      60% alcohol in multiple locations to encourage hand hygiene.
                  iii. Adding additional clock in/out stations, if possible, that are
                      spaced apart, to reduce crowding in these areas. Consider
                      alternatives such as touch-free methods or staggering times for
                      workers to clock in/out.
                  iv. Removing or rearranging chairs and tables, or adding partitions
                      to tables, in break rooms and other areas workers may frequent
                      to increase worker separation
                   v. Identifying alternative areas to accommodate overflow volume
                      such as training and conference rooms, or using outside tents for
                      break and lunch areas.

      73.      At the Waterloo and Independence plants, Defendants followed none of

these guidelines. At most, they implemented superficial measures that did not

actually protect anyone from COVID-19.

      74.      Moreover, the Independence plant manufactures specialty treats for

dogs. Providing treats to dogs is not an essential service.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 16 ofA82
                                                                       p. 16
               E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




   F.          COVID-19 Spreads Through Tyson Fresh Meats’ Waterloo Plant

         75.      The Waterloo, Iowa facility is Tyson Fresh Meats’ largest pork plant. It

can process 19,500 hogs per day, accounting for 3.9% of the U.S. pork processing

capacity.

         76.      More than 2,700 people work at the Tyson plant in Waterloo, Iowa.

         77.      For its part, Tyson began focusing on COVID-19 on or about January

2020. At that time, Tyson created a coronavirus task force.

         78.      On information and belief, the task force allowed Tyson to closely

understand COVID-19 and how the disease may impact its meat operations.

         79.      On information and belief, by late-March, the Defendants knew or

reasonably believed that COVID-19 was spreading within the Waterloo Plant.

         80.      The Defendants knew that contracting COVID-19 could result in

death.

         81.      Notwithstanding its knowledge of COVID-19, including that the

disease could spread easily in processing plants such as Waterloo, Tyson failed to

protect its workers from the virus or properly communicate the impact of the virus

on the Waterloo plant.

         82.      For example, Tyson Foods did not provide its workers at the Waterloo

plant with sufficient face coverings or other personal protective equipment (PPE).

         83.      Nor did it implement or enforce sufficient social distancing measures

at the plant.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 17 ofA82
                                                                       p. 17
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      84.      On or about April 6, 2020, Tyson temporarily shut down operations at

its plant in Columbus Junction, Iowa, after two employees tested positive for

COVID-19. As a result of the shutdown, a number of the hogs from Columbus

Junction were transferred to Waterloo for processing there.

      85.      Also on or about April 6, 2020, Tyson installed temperature checks to

scan employees entering the Waterloo facility for a fever. Tyson knew or should

have known that these temperature checks did not work as they were supposed to.

For example, employees would routinely have the exact same temperature read

each day even when their temperature varied.

      86.      Moreover, none of the Defendants excused subcontractors and other

visitors (such as truck drivers) from having their temperatures checked before

entering the Plant.

      87.      By late-March or early April, Defendants who were based out of the

Waterloo Plant began avoiding the plant for the purpose of avoiding exposure to the

coronavirus. Consequently, as the virus spread through the plant, these Defendants

failed to ensure workers’ safety and instead relied on low-level employees with no

management experience or training to perform their supervisory responsibilities.

During this time, and on information and belief, these Defendants cancelled

regularly scheduled safety meetings.

      88.      On information and belief, after learning that COVID-19 was

spreading throughout the Waterloo Plant, the Defendants based out of the Waterloo

Plant: (i) directed others to deny knowledge of COVID-19 cases at the Plant; (ii)




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 18 ofA82
                                                                       p. 18
             E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




falsely denied the existence of positive COVID-19 cases at the Plant; (iii) told

workers they would be notified if they had been in close contact with a COVID-19-

positive employee.

       89.      Black Hawk County Sheriff Tony Thompson and other Black Hawk

health officials toured the plant on April 10, 2020.

       90.      Thompson and the health officials were initially satisfied with Tyson’s

efforts after a meeting with management. But when they toured the facility,

according to Sheriff Thompson, they saw workers using bandanas and sleep masks

as masks, and some using no masks at all. There was no provision of PPE from

corporate or plant management and no guidance on how to use PPE. They also saw

little evidence of social distancing.

       91.      By that point, Tyson acknowledged that they had at least three

employees who had tested positive for COVID-19. As Sheriff Thompson asked: “Why

on earth would they not be taking greater measures if what they’re telling is true,

that their greatest focus is on their employee safety?”

       92.      In fact, Sheriff Thompson said that what he saw when he toured the

plant “shook [him] to the core.”

       93.      Between April 9 and April 18, the number of positive COVID-19 cases

in Black Hawk County surged by nearly 900%—from 20 cases to 192 cases. Local

officials attributed 90% of the outbreak to the Tyson plant in Waterloo.

       94.      Local officials urged Tyson to shut down the Waterloo plant, but Tyson

denied that there was a COVID outbreak and refused to shut down.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 19 ofA82
                                                                       p. 19
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      95.      On April 12, 2020, on information and belief, nearly two-dozen Tyson

employees were admitted to the emergency room at MercyOne Waterloo Medical

Center.

      96.      On April 14, Black Hawk County officials asked Tyson to temporarily

shut down the Waterloo Plant because coronavirus was spreading there and

creating a health hazard. The company refused.

      97.      Instead of closing the plant, Tyson encouraged its workforce to

continue coming in, offering a $500 bonus to anyone who showed up for every shift

for three months.

      98.      On April 16, 2020, Tyson company officials publicly denied a COVID-

19 outbreak at the Waterloo Plant.

      99.      On April 17, 2020, local officials warned Tyson that an “outbreak at a

facility of your size puts great risk to the safety and well-being [of] all residents in

our community, especially the elderly and vulnerable.” Writing to Tyson, the local

officials asked Tyson to voluntarily cease operations on a temporary basis, and

implored the company to protect its workers from the deadly virus. In short, the

letter put Tyson on notice that its factory conditions were putting employees at

significant risk of contracting the virus.

      100.     On or about April 19, Iowa state lawmakers filed an OSHA complaint

against Tyson Foods after Waterloo employees complained of unsafe working

conditions amid the coronavirus pandemic.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 20 ofA82
                                                                       p. 20
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      101.   Similarly, on April 21, Black Hawk County Board of Health issued a

statement to Tyson recommending that the plant temporarily suspend operations.

      102.   On information and belief, Tyson also permitted or encouraged sick

and symptomatic employees as well as asymptomatic employees known or

suspected to have been exposed to COVID-19 to continue working at the Waterloo

plant. For example, a worker who had vomited on the production line was permitted

to continue to work and return to work the next day.

      103.   On information and belief, the Defendants based out of the Waterloo

Plant ordered sick employees who had received a COVID-19 test to work while they

were awaiting their test results.

      104.   Defendant John Casey told employees of the Waterloo Plant to ignore

symptoms of COVID-19 and to continue working. He told supervisors to continue

working and instruct their direct reports to continue working, even if the individual

had symptoms of COVID-19.

      105.   On information and belief, Defendant Tom Hart organized a betting

pool for supervisors and managers to wager how many employees would test

positive for COVID-19.

      106.   Similarly, on information and belief, Tyson transferred workers from

the Columbus Junction plant (which closed due a COVID-19 outbreak) to the

Waterloo plant without testing or quarantining those employees.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 21 ofA82
                                                                       p. 21
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




         107.   Worse yet, on information and belief, Tyson denied that there was a

COVID-19 outbreak at the Waterloo, instead either telling employees nothing or

that a worker must have had the flu, when Tyson knew otherwise.

         108.   Finally, on April 22, 2020, Tyson closed the Waterloo Plant.

         109.   According to the Waterloo Mayor, the closure came “too late.”

         110.   Indeed, days before, on April 19, 2020, James Orvis died of COVID-19.

He had contracted the virus only days earlier.

         111.   By mid-April, Black Hawk County had the single largest outbreak of

COVID-19 in Iowa. County officials attributed Tyson as the source of the new

cases.5 As of October 29, 2020, Black Hawk County has 6,646 confirmed cases, 4,511

recovered cases, and 102 deaths.

    G.      COVID-19 Spreads Through Tyson Pet Products’ Independence
            Plant and the Surrounding Town.

         112.   The Tyson plant in Independence, Iowa manufactures dog treats.

         113.   There are approximately 250 people that work in Tyson’s Pet Products

Plant, in various capacities.

         114.   Although Tyson’s plant manufactures dog treats, Tyson claimed that it

was critical infrastructure and essential to the nation’s food supply.

         115.   As a result, the Pet Products plant stayed open even after the

Governor issued her order closing non-essential businesses on March 26, 2020.

Perhaps sensing the tenuous nature of its claim that manufacturing dog treats was



5https://wcfcourier.com/news/local/covid-19-cases-jump-in-iowa-black-hawk-county/article_ac50533f-
9712-59bd-be6f-55f24e060131.html



                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 22 ofA82
                                                                       p. 22
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




essential, employees were given a letter to carry with them indicating that their

work was essential.

      116.    Like in Waterloo, Tyson utterly failed to protect its employees in the

Tyson Pet Products plant from COVID-19 despite knowledge of the deadly disease.

      117.    When employees raised concerns about the conditions at the

Independence Plant, they were met with resistance. For example, one employee who

called human resources asking whether it was safe to work was falsely told that he

had a better chance of getting COVID-19 shopping at Walmart than going to work.

      118.    Nonetheless, the measures that were implemented were dangerously

inadequate.

      119.    For example, Tyson Pet Products publicly stated that it was

implementing social distancing, but there remained many areas where employees

were less than six feet apart, including in locker rooms, the gear and equipment

checkout, and the cafeteria. In addition, even where employees were supposed to be

working six feet apart, which they were not, they were separated only by clear,

flimsy garbage bags, which offered no protection from the spread of the virus.

      120.    Tyson Pet Products refused to provide plexiglass barriers when

employees were not six feet apart or to slow the production line to ensure safe social

distancing.

      121.    In addition, Tyson said that it was requiring employees at its Pet

Products Plant to wear masks, but those masks were not consistently provided, nor

were steps implemented to ensure that they were consistently or properly worn.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 23 ofA82
                                                                       p. 23
           E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




        122.   Tyson Pet Products also did not increase cleaning or sanitizing at the

Pet Products Plant, notwithstanding that such increased cleaning and sanitizing

was part of the CDC guidelines.

        123.   Tyson Pet Products started taking the temperature of its employees,

but those thermometers did not work or were not being used properly. As one

employee explained, her temperature was “94 degrees every day. It’s not very

accurate. Everybody knows that.” Moreover, employees were let in to the plant even

when their temperatures were over 100 degrees.

        124.   Finally, just as was true in Waterloo, employees at Tyson’s Pet

Products plant were told that if they shared information about who was sick or who

had the virus with other employees or learned who was warning co-workers about

possible cases at the Pet Products Plant, those employees would be fired. This was

particularly concerning because employees were only learning about suspected or

confirmed COVID-19 cases from their co-workers.

        125.   In fact, Tyson’s Independence plant remains open, even as coronavirus

spreads through the facility and surrounding town, and despite that manufacturing

treats for dogs is not an essential service.

   H.      Tyson Fails To Implement Necessary Precautions To Protect
           Workers From Coronavirus

        126.   The spread of coronavirus could have been slowed significantly if

employers had adhered to the CDC and OSHA Guidelines.

        127.   Debbie Berkowitz, a former senior OSHA official said: “This all could

have been prevented. Workers are paying with their lives and their health because




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 24 ofA82
                                                                       p. 24
             E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




their industry decided not to implement basic safety precautions and OSHA decided

to bury its head in the sand and tell workers ‘You’re on your own.’”

          128.   But Tyson did not follow the CDC’s or OSHA’s Guidelines. It failed to

take necessary steps to protect workers from contracting COVID-19, even though it

knew the disease was spreading throughout its plants.

          129.   Indeed, there were more than two dozen complaints lodged against

Tyson, including allegations of the following:

     i.          There was no clear communication about when workers became ill
                 with COVID-19.
    ii.          Workers were getting in trouble for warning others about possible
                 exposure, a particularly concerning form of retaliation given the fact
                 that Tyson was not properly conducting contact tracing or alerting
                 employees to possible COVID-19 cases in the plant;
   iii.          Employees were told to continue to work, even when sick. For example,
                 even when an employee had a temperature of 99 or 100, they were told
                 they were safe to work;
    iv.          Employees were not provided with masks by Tyson; instead, they were
                 told to get their own; and
    v.           There was no guidance to employees about what to do if they tested
                 positive. In fact, employees reported that even once they tested
                 positive, they were required to bring in a doctor’s note proving the
                 same or they would be fired.

          130.   There were also numerous complaints about working conditions at the

Pet Products Plant, similar to those identified about the Waterloo plant above.

          131.   At the Waterloo plant, workers who were experiencing symptoms

consistent with COVID-19, including fever, runny nose, headache, and other

symptoms, were told that they had to continue working unless and until they

produced a doctor’s note showing a positive result from a COVID-19 test.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 25 ofA82
                                                                       p. 25
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      132.   That same rule was imposed on workers who were living with a

known-positive COVID-19 case, even though the workers had been exposed to the

disease and were likely carriers.

      133.   Defendants did not provide masks or other protective equipment to

their employees. Nor did they in practice require workers to wear masks brought

from home.

      134.   Defendants began offering a COVID-19 test but it was actually a test

for antibodies, which would be produced only after an infected person was able to

fight off the illness, not during the illness itself. Moreover, the test was extremely

difficult to access. Employees had to wait in a line spanning the length of a 1,500-

car parking lot, standing close together for hours without masks or adequate space

between persons, similar to the line depicted in this photo:




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 26 ofA82
                                                                       p. 26
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




         135.   Defendants eventually began taking the temperature of employees but

not all employees were tested, and the process of doing so itself spread germs among

employees because appropriate safety protocols were not used.

         136.   In response to a deadly and highly contagious virus, Defendants failed

to take even the most minimal steps to protect their employees, such as spacing

them out at least six feet, requiring facial coverings, and increasing hygiene and

sanitation. Tyson could have easily implemented these steps. For instance, it could

have slowed down the speed of its processing lines to require fewer workers per

shift.

         137.   Not only did Defendants fail to take any precautions to protect its

employees, they discouraged them from protecting themselves in several ways. For

instance, Defendants reduced workers’ already accrued vacation time when the

pandemic became apparent, so that these employees did not have enough time to

take off and avoid coming to work. Moreover, Defendants did not disclose which

workers had tested positive or were self-quarantining or otherwise alert employees

who had been in contact with the infected worker that they may be at risk.

         138.   Defendants’ workers, and the communities in which these plants exist,

have suffered greatly as a result of Defendants’ misconduct.

   I.       Tyson’s Lobbying

         139.   Instead of spending its time and effort protecting its employees, Tyson

used its time and resources to lobby for legal immunity should its workers




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 27 ofA82
                                                                       p. 27
             E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




inevitably get ill—a near certainty given Tyson’s failure to follow the guidelines

promulgated by OSHA and the CDC.

          140.   Tyson built its public campaign on a falsehood: that Americans’ meat

supply was at risk of drying up. Tyson alarmed the public by predicting that

“millions of pounds of meat will disappear” from the nation’s supply chain as plants

were being forced to close because of outbreaks.6 But that same month, Tyson

exported 1,289 tons of pork to China—its largest single month total in more than

three years.7

          141.   On information and belief, Tyson executives lobbied or directed others

to lobby members of Congress for COVID-19 related liability protections.

          142.   On information and belief, Tyson executives lobbied or directed others

to lobby Governor Reynolds for the same type of protection. Tyson executives also

lobbied Governor Reynolds, or had others lobby for them, so that only the state

government—and not local governments—had the authority to close businesses in

Iowa, including the Tyson facilities.

          143.   For example, in late April, Governor Reynolds held a conference call

with the CEO and other high-ranking officials at Tyson, along with Tyson’s lobbyist,

Matt Eide. During that call, Tyson downplayed the extent of the COVID-19

outbreak at the Waterloo plant and exaggerated the safety measures put into place

at their facilities.




6   https://www.nytimes.com/2020/06/16/business/meat-industry-china-pork.html
7   Id.



                                                               Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 28 ofA82
                                                                          p. 28
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




      144.    After Tyson closed the Waterloo plant, on or about April 26, 2020,

Tyson placed a full-page advertisement in the New York Times, Washington Post

and Arkansas Democrat-Gazette. In the advertisement, Tyson asserted that “the

food supply chain is breaking” and that if plants close, “millions of pounds of meat

will disappear from the supply chain” and “[a]s a result, there will be limited supply

of our products available in grocery stores until we are able to reopen our facilities

that are currently closed.” The advertisement stressed that Tyson “ha[s] a

responsibility to feed our country” that is “as essential as healthcare.”

Plaintiff James Orvis’ Death

      145.    As described above, James Orvis was an employee at the Tyson

Waterloo plant.

      146.    Mr. Orvis was a loving uncle, brother and friend to many. He had been

working for Tyson for 18 years before he passed away from COVID.

      147.    During his nearly two decades with Tyson, Mr. Orvis had a number of

jobs. Most recently and at the time of his death, Mr. Orvis worked in the laundry

department at the Waterloo plant.

      148.    On April 12, 2020, Mr. Orvis started feeling sick. He was diagnosed

with COVID-19. Within days of feeling ill, he was hospitalized and placed on a

ventilator.

      149.    On April 19, 2020, Mr. Orvis died of COVID-19.

Plaintiff Arthur Scott’s Death




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 29 ofA82
                                                                       p. 29
            E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




         150.   Plaintiff Arthur Scott was a loving brother, uncle, and father to his

children.

         151.   He worked at the Tyson Pet Products plant in Independence, Iowa.

         152.   Mr. Scott became ill and was diagnosed with COVID-19. After a

several-day battle with COVID-19, on April 23, 2020, Mr. Scott succumbed to the

deadly virus.

                                         CLAIMS

                                       COUNT I
                                    Gross Negligence

         153.   Plaintiffs incorporate by reference their allegations in Paragraphs 1

through 135, as though fully set forth herein.

         154.   At all relevant times, Defendants knew that COVID-19 was a highly

contagious, potentially fatal, serious disease that was spreading rapidly in Iowa.

         155.   At all relevant times, Defendants knew that unless they implemented

necessary health and safety measures including physical distancing, providing

realistic opportunities for hand washing, requiring protective facial masks, and

requiring isolation of individuals exposed to or symptomatic of COVID-19, their

employees were likely to be exposed to the coronavirus while working inside the

plant.

         156.   Defendants had a duty to prevent injuries to their employees,

including Mr. Simmons and Mr. Orvis, as set forth in Iowa Code §85.20(2).

         157.   Defendants knew that exposure to coronavirus would likely result in

contracting COVID-19, a serious disease.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 30 ofA82
                                                                       p. 30
           E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




        158.   Yet Defendants were grossly negligent in their response to the threat

of COVID-19 by failing to take sufficient measures to protect their employees from

it.

        159.   Defendants chose not to follow the CDC and OSHA guidelines or to

implement the health and safety protocols necessary to stem the spread of

coronavirus among their employees. In this way, Defendants disregarded a known

and/or obvious risk. Defendants acted with wanton neglect for the safety of its

employees.

        160.   Among other failures, the Defendants:

                        i.   Failed to implement an effective health screening and
                             monitoring of employees, including a program to
                             effectively screen employees before they entered the
                             workplace; criteria and procedures for sick or
                             symptomatic patients; and criteria and procedures for the
                             safe return to work for employees infected with or exposed
                             to COVID-19;

                       ii.   Failed to implement and promote social distancing,
                             including physical barriers to separate workers from each
                             other and slowing the production line;

                      iii.   Failed to improve the ventilation to better protect
                             workers;

                      iv.    Failed to implement appropriate cleaning, sanitation and
                             disinfection practices;

                       v.    Failed to provide employees with appropriate PPE and
                             mandate the proper use of PPE;

                      vi.    Failed to implement a testing and contact tracing
                             protocol;

                     vii.    Failed to train workers and supervisors on how to reduce
                             their exposure to and prevent the spread of COVID-19;




                                                              Exhibit
      Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 31 ofA82
                                                                         p. 31
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




                    viii.   Failed to inform employees when they had close contact
                            with another person with a confirmed or suspected case of
                            COVID-19;

                     ix.    Failed to implement appropriate sick leave or attendance
                            policies;

                      x.    Made false and fraudulent misrepresentations on behalf
                            of Tyson as set forth below;

                      xi.   Failed to maintain a safe working environment;
                     xii.   Failed to take reasonable precautions to protect workers
                            from foreseeable dangers;

                    xiii.   Failed to adhere to local, state and federal rules,
                            regulations and guidance;

                    xiv.    Failed to adhere to OSHA and CDC standards, directives
                            and guidance.

      161.    Those failures were grossly negligent, amounting to such lack of care

as to constitute wanton neglect for the safety of their employees.

      162.    As a direct result of Defendants’ conduct, Plaintiffs sustained physical

and emotional harm.

                                PRAYER FOR RELIEF

      163.    Plaintiff Levita Simmons, as Administrator of the Estate of Arthur

Scott, seeks recovery from Defendants for all damages cognizable under Iowa law

including but not limited to:

             a) Arthur Scott’s pre-death physical and mental pain and suffering;

             b) Arthur Scott’s pre-death loss of function of the mind and body;

             c) Arthur Scott’s pre-death fright and emotional distress;

             d) Arthur Scott’s pre-death medical expenses;




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 32 ofA82
                                                                       p. 32
             E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




              e) Pecuniary loss of accumulation to the Estate of Arthur Scott;

              f) Interest on premature burial expenses; and

              g) Past and future loss of the love, services, society, companionship,

                  support, affection, and consortium suffered by his children as a result

                  of the death of their father.

      164.      Plaintiff Jeffrey Orvis, as Executor of the Estate of James Orvis, seeks

recovery from Defendants for all damages cognizable under Iowa law including but

not limited to:

              a) James Orvis’s pre-death physical and mental pain and suffering;

              b) James Orvis’s pre-death loss of function of the mind and body;

              c) James Orvis’s pre-death fright and emotional distress;

              d) James Orvis’s pre-death medical expenses;

              e) Pecuniary loss of accumulation to the Estate of James Orvis; and

              f) Interest on premature burial expenses.

      Plaintiffs respectfully ask this Court to enter judgment against the

Defendants and award:

      (i)       Economic damages in an amount consistent with the allegations in the
                Petition and proof at trial;
      (ii)      Non-economic damages in an amount consistent with the allegations in
                the Petition and proof at trial;
      (iii)     Punitive damages in an amount sufficient to punish the Defendants for
                this egregious, life-threatening misconduct and to deter similar
                misconduct in the future;
      (iv)      Costs, interest and all other relief to which the Plaintiffs are entitled
                by law or equity.




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 33 ofA82
                                                                       p. 33
     E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




                         JURY TRIAL DEMAND

  Plaintiffs demand a jury trial on all claims so triable.



                             RESPECTFULLY SUBMITTED,

                             LEVITTA SIMMONS AND JEFFREY ORVIS



                              Respectfully submitted,

                             __/s/ EA Araguas________________
                             Elizabeth Araguas, AT0011785
                             NIDEY ERDAHL MEIER &
                             ARAGUÁS, PLC
                             425 2nd Street SE, Suite 1000
                             Cedar Rapids, IA 52401
                             (319) 369-0000 (telephone)
                             (319) 369-6972 (facsimile)
                             earaguas@eiowalaw.com (e-mail)

                             ATTORNEY FOR PETITIONER

                             Jon Loevy (jon@loevy.com)
                             Gayle Horn (gayle@loevy.com)
                             Roshna Bala Keen (roshna@loevy.com)
                             Mark Loevy-Reyes (mark@loevy.com)
                             Katie Roche (katie@loevy.com)
                             LOEVY & LOEVY
                             311 N. Aberdeen
                             Chicago, Illinois 60607
                             (773) 558-5898 telephone
                             (312) 243-5902 fax




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 34 ofA82
                                                                   p. 34
                  E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT


            IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY
Levita Simmons, Administrator of the
Estate of Arthur Scott, and Jeffrey Orvis,
Executor of the Estate of James Orvis                   Case No.

             Plaintiffs,                                             ORIGINAL NOTICE

             v.

Tyson Foods, Inc., doing business as Tyson Pet
Products, and Tyson Fresh Meats Group, a wholly
owned subsidiary of Tyson Foods, Inc., John H.
Tyson,
Noel W. White, Dean Banks, Steven R.
Stouffer, Tom Brower, Mary A. Oleksink,
Elizabeth Croston, Scott Walston, David Scott,
Tom Hart, Cody Brustkern, John Casey, Bret
Tapken, Hamdija Beganovic, Ramiz Mujelic, and
Unknown Plant Managers and Supervisors at
Tyson Waterloo Plant and Unknown Plant
Managers and Supervisors at Tyson Independence
Plant.

             Defendants.

TO THE ABOVE NAMED Defendants:

        You are notified that a Petition has been filed in the office of the clerk of this court, naming you as
the Defendants in this action. A copy of the petition (and any documents filed with it) is attached to this
notice.
        The attorney (local counsel) for, Levita Simmons, is Elizabeth Araguas of Nidey Erdahl Meier &
Araguás, PLC, whose address is 425 2nd Street SE, Suite 1000, Cedar Rapids, Iowa 52401. That attorney's
phone number is 319-369-0000; facsimile number 319-369-6972; e-mail address
earaguas@eiowalaw.com.

                                               Instructions to
A. You must file an Answer or a Motion with the clerk of court in the above county within 20 days after
you receive this Original Notice. If you do not file an Answer or Motion within 20 days after receiving
this Original Notice, the court may enter a judgment against you giving what he or she asked for in the
Petition.
B. For help in your case, and for forms that you must use if you choose to represent yourself without an
attorney, visit the Iowa Judicial Branch website at http://www.iowacourts.gov/ and click on “Court Rules
& Forms” or on “For the Public.”
C. This case has been filed in a county that uses electronic filing. You must register to eFile through the
Iowa Judicial Branch website at https://www.iowacourts.state.ia.us/Efile and obtain a log in and password
for filing and viewing documents in your case and for receiving service and notices from the court.
            For general rules and information on electronic filing, refer to the Iowa Court Rules Chapter
            16 Pertaining to the Use of the Electronic Document Management System, available on the
            Iowa Judicial Branch website.


                                                                 Exhibit
         Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 35 ofA82
                                                                            p. 35
                E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT


             For court rules on the Protection of Personal Privacy in court filings, refer to Division VI of
             the Iowa Court Rules Chapter 16.
             If you are unable to proceed electronically, you must receive permission from the court to file
             in paper. Contact the clerk of court in the county where the petition was filed for more
             information on being excused from electronic filing.
D. If you electronically file your Answer or Motion, it will be served automatically on or on’s
attorney(s). A Notice of Electronic Filing (NEF) will tell you if the court has excused from electronic
filing. If the court has excused from electronic filing, you must mail a copy of your Answer or Motion to

        If you require the assistance of auxiliary aids or services to participate in court because of a
disability, immediately call your district ADA coordinator at 1-319-398-3920 ext. 1100. If you are
hearing impaired, call Relay Iowa TTY at 1-800-735-2943.


                                          Important Notice to
                      You should talk to an attorney at once to protect your interests.

                       Upon electronic filing, a clerk’s signature page will be attached to this document as page 3.




                                                                 Exhibit
         Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 36 ofA82
                                                                            p. 36
                       E-FILED 2021 APR 23 7:54 AM BLACK HAWK - CLERK OF DISTRICT COURT




Iowa Judicial Branch                                               Case No.       LACV142570
                                                                   County         Black Hawk

Case Title           LEVITA SIMMONS ET AL VS TYSON FOODS INC ET AL

You must file your Appearance and Answer on the Iowa Judicial Branch eFile System, unless the attached Petition and
Original Notice contains a hearing date for your appearance, or unless the court has excused you from filing electronically
(see Iowa Court Rule 16.302).

Register for the eFile System at www.iowacourts.state.ia.us/Efile to file and view documents in your case and to receive
notices from the court.

For general rules and information on electronic filing, refer to the Iowa Rules of Electronic Procedure in chapter 16 of the
Iowa Court Rules at www.legis.iowa.gov/docs/ACO/CourtRulesChapter/16.pdf.

Court filings are public documents and may contain personal information that should always be kept confidential. For the
rules on protecting personal information, refer to Division VI of chapter 16 of the Iowa Court Rules and to the Iowa
Judicial Branch website at www.iowacourts.gov/for-the-public/representing-yourself/protect-personal-information/.

Scheduled Hearing:




If you need assistance to participate in court due to a disability, call the disability access coordinator at (319) 833-3332 .
Persons who are hearing or speech impaired may call Relay Iowa TTY (1-800-735-2942). For more information, see
www.iowacourts.gov/for-the-public/ada/. Disability access coordinators cannot provide legal advice.

Date Issued 04/23/2021 07:54:38 AM




District Clerk of Black Hawk    County
 /s/ Lisa Barfels


                                                                      Exhibit
              Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 37 ofA82
                                                                                 p. 37
                 April 2017                     ADMISSION
                         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                                           HAWK   CLERK OF DISTRICT COURT
                                                                                       Ch 31, p.25


                 Rule 31.25 Forms.
                 Rule 31.25 — Form 1: Application for Admission Pro Hac Vice—District Court

                                                                                Black Hawk



               Levita Simmons, Administrator of the Estate of Arthur
                Scott, & Jeffrey Orvis, Executor of the Estate of
                James Orvis




Tyson Foods, Inc., doing business as Tyson Pet Products, and Tyson Fresh Meats Group, a wholly owned subsidiary of Tyson Foods,
Inc., John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston,
David Scott, Tom Hart, Cody Brustkern, John Casey, Bret Tapken, Hamdija Beganovic, Ramiz Mujelic, and Unknown Plant Managers
and Supervisors at Tyson Waterloo Plant and Unknown Plant Managers and Supervisors at Tyson Independence Plant.




                                Gayle M. Horn                                                gayle@loevy.com

                         5710 Surrey St                                               Chevy Chase                 MD                  20815

                        311 N. Aberdeen Street, 3rd Floor                              Chicago                 IL                   60607



                       Levita Simmons, Administrator of the Estate of Arthur Scott.

                       Jeffrey Orvis, Executor of the Estate of James Orvis.




                      Illinois (2005); U.S. District Courts for: Northern Dist. Illinois (2006); Northern Dist. Indiana (2007); Southern Dist. Illinois (2008);
                      Eastern Dist. Wisconsin (2009); Southern Dist. Texas (2009); Western Dist. Wisconsin (2013); Dist. of Maryland (2015);

                      Western Dist. Michigan (2017); D.C. Circuit Court (2011); Federal Appellate Courts (1st Cir., 3rd Cir., 5th Cir., 6th Cir., 7th Cir.)




                                                                          Exhibit
                  Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 38 ofA82
                                                                                     p. 38
Ch 31, p.26                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 39 ofA82
                                                                   p. 39
April 2017                     ADMISSION
        E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                          HAWK   CLERK OF DISTRICT COURT
                                                                      Ch 31, p.27




    Liz Araguas                                 earaguas@eiowalaw.com


    425 2nd Street SE, Suite 1000         Cedar Rapids    IA            52401




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 40 ofA82
                                                                   p. 40
Ch 31, p.28                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




         Gayle Horn




               March              23           21

    311 N. Aberdeen Street, 3rd Floor               Chicago                     IL         60607

       312        243-5900              gayle@loevy.com




[Court Order March 15, 2007; June 3, 2009; December 16, 2016, effective January 1, 2017]




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 41 ofA82
                                                                   p. 41
                 April 2017                     ADMISSION
                         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                                           HAWK   CLERK OF DISTRICT COURT
                                                                                       Ch 31, p.25


                 Rule 31.25 Forms.
                 Rule 31.25 — Form 1: Application for Admission Pro Hac Vice—District Court

                                                                                  Black Hawk



               Levita Simmons, Administrator of the Estate of Arthur
                Scott, & Jeffrey Orvis, Executor of the Estate of
                James Orvis




Tyson Foods, Inc., doing business as Tyson Pet Products, and Tyson Fresh Meats Group, a wholly owned subsidiary of Tyson Foods,
Inc., John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston,
David Scott, Tom Hart, Cody Brustkern, John Casey, Bret Tapken, Hamdija Beganovic, Ramiz Mujelic, and Unknown Plant Managers
and Supervisors at Tyson Waterloo Plant and Unknown Plant Managers and Supervisors at Tyson Independence Plant.




                       Katherine Anne Roche                                               katie@loevy.com

                       929 W. Belle Plaine Ave, Apt 2W                                    Chicago                 IL                    60613

                        311 N. Aberdeen Street, 3rd Floor                                Chicago                  IL                    60607



                       Levita Simmons, Administrator of the Estate of Arthur Scott.

                       Jeffrey Orvis, Executor of the Estate of James Orvis.




                        Illinois (2015) and the U.S. District Courts for the Northern District of Illinois (2016), Central District of Illinois (2016),

                          Southern District of Illinois (2016), Western District of Michigan (2018), and District of Maryland (2019).




                                                                          Exhibit
                  Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 42 ofA82
                                                                                     p. 42
Ch 31, p.26                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 43 ofA82
                                                                   p. 43
April 2017                     ADMISSION
        E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                          HAWK   CLERK OF DISTRICT COURT
                                                                      Ch 31, p.27




    Liz Araguas                                 earaguas@eiowalaw.com


    425 2nd Street SE, Suite 1000         Cedar Rapids    IA            52401




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 44 ofA82
                                                                   p. 44
Ch 31, p.28                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




             Katherine Roche




                    March,              23          21

    311 N. Aberdeen Street, 3rd Floor                    Chicago                IL         60607

       312        243-5900                   katie@loevy.com




[Court Order March 15, 2007; June 3, 2009; December 16, 2016, effective January 1, 2017]




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 45 ofA82
                                                                   p. 45
                 $SULO                      $'0,66,21
                         E-FILED 2021 APR 19 4:34 PM BLACK72 7+(- %$5
                                                           HAWK                        &K  S
                                                                  CLERK OF DISTRICT COURT


                 5XOH  )RUPV
                 5XOH  ² )RUP  $SSOLFDWLRQ IRU $GPLVVLRQ 3UR +DF 9LFH²'LVWULFW &RXUW

                                                                               Black Hawk



               Levita Simmons, Administrator of the Estate of Arthur
                Scott, & Jeffrey Orvis, Executor of the Estate of
                James Orvis




Tyson Foods, Inc., doing business as Tyson Pet Products, and Tyson Fresh Meats Group, a wholly owned subsidiary of Tyson Foods,
Inc., John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston,
David Scott, Tom Hart, Cody Brustkern, John Casey, Bret Tapken, Hamdija Beganovic, Ramiz Mujelic, and Unknown Plant Managers
and Supervisors at Tyson Waterloo Plant and Unknown Plant Managers and Supervisors at Tyson Independence Plant.




                            Mark Loevy-Reyes                                                mark@loevy.com

                       11 Harding Road                                                Natick           MA       01760

                        311 N. Aberdeen Street, 3rd Floor                             Chicago         IL     60607



                       Levita Simmons, Administrator of the Estate of Arthur Scott.

                       Jeffrey Orvis, Executor of the Estate of James Orvis.




                                                        Please see attached.




                                                                          Exhibit
                  Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 46 ofA82
                                                                                     p. 46
&K  S                     $'0,66,21
         E-FILED 2021 APR 19 4:34 PM BLACK72 7+(- %$5
                                           HAWK                         $SULO 
                                                  CLERK OF DISTRICT COURT




                      X




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 47 ofA82
                                                                   p. 47
$SULO                      $'0,66,21
        E-FILED 2021 APR 19 4:34 PM BLACK72 7+(- %$5
                                          HAWK                        &K  S
                                                 CLERK OF DISTRICT COURT




    Liz Araguas                                 earaguas@eiowalaw.com


    425 2nd Street SE, Suite 1000         Cedar Rapids    IA            52401




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 48 ofA82
                                                                   p. 48
&K  S                     $'0,66,21
         E-FILED 2021 APR 19 4:34 PM BLACK72 7+(- %$5
                                           HAWK                         $SULO 
                                                  CLERK OF DISTRICT COURT




         Mark Loevy-Reyes




                March             22         21

    311 N. Aberdeen Street, 3rd Floor              Chicago                      IL         60607

       312        243-5900




>&RXUW 2UGHU 0DUFK   -XQH   'HFHPEHU   HIIHFWLYH -DQXDU\  @




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 49 ofA82
                                                                   p. 49
          E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




                IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF IOWA
                      FOR BLACK HAWK COUNTY


 LEVITA SIMMONS, Administrator of                  )
 the ESTATE OF ARTHUR SCOTT, &                     )        No.
 JEFFREY ORVICE, Executor of the                   )
 ESTATE OF JAMES ORVIS                             )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )
                                                   )
 PATRICK BRADSHAW and THE                          )        JURY TRIAL DEMANDED
 CITY OF LEAGUE CITY,                              )
                                                   )
               Defendants.                         )

      I, Mark Loevy-Reyes, under penalties of perjury as provided by law,

depose and state as follows:

      I was temporarily administratively suspended from the practice of law

for nonpayment of dues in the State of New York, caused by the lack of

notice due to a change of address and the fact that I have never actively

practiced law in the State of New York. That was resolved as soon as it was

discovered, and I was reinstated.

         I am a member in good standing of the following courts and bars:

                    State of Illinois (ARDC No.6209841)
                    State of New York (3999471)
                    State of Vermont (inactive)
                    U.S. District Court for the Northern District of Illinois (1995)
                    U.S. District Court for the Central District of Illinois (1992)
                    U.S. District Court for the Northern District of Ohio (2009)
                    U.S. District Court for the District of Nebraska (2015)
                    U.S. District Court for the District of Vermont (2002) (inactive)




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 50 ofA82
                                                                       p. 50
         E-FILED 2021 APR 19 4:34 PM BLACK HAWK - CLERK OF DISTRICT COURT




Dated: March 22, 2021


                                            By:   /s/ Mark Loevy-Reyes
                                                  Mark Loevy-Reys




                                                           Exhibit
   Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 51 ofA82
                                                                      p. 51
                 April 2017                     ADMISSION
                         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                                           HAWK   CLERK OF DISTRICT COURT
                                                                                       Ch 31, p.25


                 Rule 31.25 Forms.
                 Rule 31.25 — Form 1: Application for Admission Pro Hac Vice—District Court

                                                                               Black Hawk



               Levita Simmons, Administrator of the Estate of Arthur
                Scott, & Jeffrey Orvis, Executor of the Estate of
                James Orvis




Tyson Foods, Inc., doing business as Tyson Pet Products, and Tyson Fresh Meats Group, a wholly owned subsidiary of Tyson Foods,
Inc., John H. Tyson, Noel W. White, Dean Banks, Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston,
David Scott, Tom Hart, Cody Brustkern, John Casey, Bret Tapken, Hamdija Beganovic, Ramiz Mujelic, and Unknown Plant Managers
and Supervisors at Tyson Waterloo Plant and Unknown Plant Managers and Supervisors at Tyson Independence Plant.




                        Roshna Bala Keen                                               Roshna@loevy.com

                        312 Burlage Circle                                             Chapel Hill   NC       27514
                        311 N. Aberdeen Street, 3rd Floor                             Chicago        IL      60607



                       Levita Simmons, Administrator of the Estate of Arthur Scott.

                       Jeffrey Orvis, Executor of the Estate of James Orvis.




                       Illinois; U.S. District Court Northern District of Illinois, U.S. District Court Northern
                       District of Ohio, U.S. Court of Appeals 7th Circuit




                                                                          Exhibit
                  Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 52 ofA82
                                                                                     p. 52
Ch 31, p.26                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 53 ofA82
                                                                   p. 53
April 2017                     ADMISSION
        E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                          HAWK   CLERK OF DISTRICT COURT
                                                                      Ch 31, p.27




    Liz Araguas                                 earaguas@eiowalaw.com


    425 2nd Street SE, Suite 1000         Cedar Rapids    IA            52401




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 54 ofA82
                                                                   p. 54
Ch 31, p.28                     ADMISSION
         E-FILED 2021 APR 19 4:34 PM BLACKTO THE- BAR
                                           HAWK   CLERK OF DISTRICT COURT
                                                                        April 2017




        Roshna Bala Keen




                  March,         23             21

    311 N. Aberdeen Street, 3rd Floor                Chicago                    IL         60607

       312        243-5900              Roshna@loevy.com




[Court Order March 15, 2007; June 3, 2009; December 16, 2016, effective January 1, 2017]




                                                        Exhibit
Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 55 ofA82
                                                                   p. 55
            E-FILED              LACV142570 - 2021 APR 27 03:08 PM        BLACK HAWK
                                    CLERK OF DISTRICT COURT               Page 1 of 2



        IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 Levita Simmons, Administrator of the   )
 Estate of Arthur Scott, and Jeffrey    )     Case No.
 Orvis, Executor of the Estate of James )
 Orvis                                  )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )
                                        )
 Tyson Foods, Inc., doing business as   )
 Tyson Pet Products, and Tyson Fresh    ) ORDER APPROVING
 Meats Group, a wholly owned subsidiary ) APPLICATION FOR ADMISSION
 of Tyson Foods, Inc., John H. Tyson,   ) PRO HAC VICE
 Noel W. White, Dean Banks, Steven R.   )
 Stouffer, Tom Brower, Mary A.          )
 Oleksink, Elizabeth Croston, Scott     )
 Walston, David Scott, Tom Hart, Cody   )
 Brustkern, John Casey, Bret Tapken,    )
 Hamdija Beganovic, Ramiz Mujelic, and )
 Unknown Plant Managers and             )
 Supervisors at Tyson Waterloo Plant    )
 and Unknown Plant Managers and         )
 Supervisors at Tyson Independence      )
 Plant.

              Defendants.


       On this day, Attorney Katherine Anne Roche’s Application for Admission Pro Hac Vice-

-District Court came before the undersigned. The Court finds that the application should be

granted for the reasons set forth therein.

       IT IS, THEREFORE, ORDERED THAT Katherine Anne Roche’s Application for

Admission Pro Hac Vice--District Court is GRANTED.



Clerk to notify.




                                                             Exhibit
     Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 56 ofA82
                                                                        p. 56
           E-FILED                     LACV142570 - 2021 APR 27 03:08 PM   BLACK HAWK
                                          CLERK OF DISTRICT COURT          Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACV142570                      LEVITA SIMMONS ET AL VS TYSON FOODS INC ET AL
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-04-27 15:08:43




                                                         Exhibit
 Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 57 ofA82
                                                                    p. 57
            E-FILED              LACV142570 - 2021 APR 27 03:08 PM        BLACK HAWK
                                    CLERK OF DISTRICT COURT               Page 1 of 2



        IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 Levita Simmons, Administrator of the   )
 Estate of Arthur Scott, and Jeffrey    )     Case No.
 Orvis, Executor of the Estate of James )
 Orvis                                  )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )
                                        )
 Tyson Foods, Inc., doing business as   )
 Tyson Pet Products, and Tyson Fresh    ) ORDER APPROVING
 Meats Group, a wholly owned subsidiary ) APPLICATION FOR ADMISSION
 of Tyson Foods, Inc., John H. Tyson,   ) PRO HAC VICE
 Noel W. White, Dean Banks, Steven R.   )
 Stouffer, Tom Brower, Mary A.          )
 Oleksink, Elizabeth Croston, Scott     )
 Walston, David Scott, Tom Hart, Cody   )
 Brustkern, John Casey, Bret Tapken,    )
 Hamdija Beganovic, Ramiz Mujelic, and )
 Unknown Plant Managers and             )
 Supervisors at Tyson Waterloo Plant    )
 and Unknown Plant Managers and         )
 Supervisors at Tyson Independence      )
 Plant.

               Defendants.


       On this day, Attorney Gayle M. Horn’s Application for Admission Pro Hac Vice--District

Court came before the undersigned. The Court finds that the application should be granted for

the reasons set forth therein.

       IT IS, THEREFORE, ORDERED THAT Gayle M. Horn’s Application for Admission

Pro Hac Vice--District Court is GRANTED.



Clerk to notify.




                                                             Exhibit
     Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 58 ofA82
                                                                        p. 58
           E-FILED                     LACV142570 - 2021 APR 27 03:08 PM   BLACK HAWK
                                          CLERK OF DISTRICT COURT          Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACV142570                      LEVITA SIMMONS ET AL VS TYSON FOODS INC ET AL
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-04-27 15:08:38




                                                         Exhibit
 Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 59 ofA82
                                                                    p. 59
            E-FILED              LACV142570 - 2021 APR 27 03:08 PM        BLACK HAWK
                                    CLERK OF DISTRICT COURT               Page 1 of 2



        IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 Levita Simmons, Administrator of the   )
 Estate of Arthur Scott, and Jeffrey    )     Case No.
 Orvis, Executor of the Estate of James )
 Orvis                                  )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )
                                        )
 Tyson Foods, Inc., doing business as   )
 Tyson Pet Products, and Tyson Fresh    ) ORDER APPROVING
 Meats Group, a wholly owned subsidiary ) APPLICATION FOR ADMISSION
 of Tyson Foods, Inc., John H. Tyson,   ) PRO HAC VICE
 Noel W. White, Dean Banks, Steven R.   )
 Stouffer, Tom Brower, Mary A.          )
 Oleksink, Elizabeth Croston, Scott     )
 Walston, David Scott, Tom Hart, Cody   )
 Brustkern, John Casey, Bret Tapken,    )
 Hamdija Beganovic, Ramiz Mujelic, and )
 Unknown Plant Managers and             )
 Supervisors at Tyson Waterloo Plant    )
 and Unknown Plant Managers and         )
 Supervisors at Tyson Independence      )
 Plant.

              Defendants.


       On this day, Attorney Mark Loevy-Reyes’ Application for Admission Pro Hac Vice--

District Court came before the undersigned. The Court finds that the application should be

granted for the reasons set forth therein.

       IT IS, THEREFORE, ORDERED THAT Mark Loevy-Reyes’ Application for Admission

Pro Hac Vice--District Court is GRANTED.



Clerk to notify.




                                                             Exhibit
     Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 60 ofA82
                                                                        p. 60
           E-FILED                     LACV142570 - 2021 APR 27 03:08 PM   BLACK HAWK
                                          CLERK OF DISTRICT COURT          Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACV142570                      LEVITA SIMMONS ET AL VS TYSON FOODS INC ET AL
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-04-27 15:08:34




                                                         Exhibit
 Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 61 ofA82
                                                                    p. 61
            E-FILED              LACV142570 - 2021 APR 27 03:08 PM        BLACK HAWK
                                    CLERK OF DISTRICT COURT               Page 1 of 2



        IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 Levita Simmons, Administrator of the   )
 Estate of Arthur Scott, and Jeffrey    )     Case No.
 Orvis, Executor of the Estate of James )
 Orvis                                  )
                                        )
             Plaintiffs,                )
                                        )
             v.                         )
                                        )
 Tyson Foods, Inc., doing business as   )
 Tyson Pet Products, and Tyson Fresh    ) ORDER APPROVING
 Meats Group, a wholly owned subsidiary ) APPLICATION FOR ADMISSION
 of Tyson Foods, Inc., John H. Tyson,   ) PRO HAC VICE
 Noel W. White, Dean Banks, Steven R.   )
 Stouffer, Tom Brower, Mary A.          )
 Oleksink, Elizabeth Croston, Scott     )
 Walston, David Scott, Tom Hart, Cody   )
 Brustkern, John Casey, Bret Tapken,    )
 Hamdija Beganovic, Ramiz Mujelic, and )
 Unknown Plant Managers and             )
 Supervisors at Tyson Waterloo Plant    )
 and Unknown Plant Managers and         )
 Supervisors at Tyson Independence      )
 Plant.

              Defendants.


       On this day, Attorney Roshna Bala Keen’s Application for Admission Pro Hac Vice--

District Court came before the undersigned. The Court finds that the application should be

granted for the reasons set forth therein.

       IT IS, THEREFORE, ORDERED THAT Roshna Bala Keen’s Application for Admission

Pro Hac Vice--District Court is GRANTED.



Clerk to notify.




                                                             Exhibit
     Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 62 ofA82
                                                                        p. 62
           E-FILED                     LACV142570 - 2021 APR 27 03:08 PM   BLACK HAWK
                                          CLERK OF DISTRICT COURT          Page 2 of 2




                                               State of Iowa Courts
Case Number                     Case Title
LACV142570                      LEVITA SIMMONS ET AL VS TYSON FOODS INC ET AL
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2021-04-27 15:08:30




                                                         Exhibit
 Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 63 ofA82
                                                                    p. 63
                   E-FILED             LACV142570 - 2021 APR 29 11:21 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 1 of 2



                                 CLERK OF DISTRICT COURT
                                  BLACK HAWK COUNTY COURTHOUSE
                                          316 EAST 5TH ST
                                         WATERLOO IA 50703
                                           (319) 833-3331

                              Notice to Attorney Admitted Pro Hac Vice


As indicated in the attached notice, this case is in electronic format. As an attorney admitted pro hac vice on the
case, you need to follow some special steps to register for e-filing.

When you register, select the Pro Hac Vice option under User Role. On the page where you enter your User
Account information, enter the information according to the instructions, with the special exception that you
enter the PHV PIN we have assigned to you in the ICIS ID field. Complete your account registration.

Chapter 16 Rules and eFiling training documents are available at:
http://www.iowacourts.gov/eFiling/Training_Documents/

Failure to register means you will not receive electronic service on this case.

Your uniquely assigned pro hac vice pin is: PHV002868

Name: ROSHA BALA KEEN

Case: 01071 LACV142570




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 64 ofA82
                                                                               p. 64
                   E-FILED             LACV142570 - 2021 APR 29 11:21 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 2 of 2



             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


Case No.: 01071 LACV142570

                                Notice of Electronic Filing Requirement


YOU ARE HEREBY NOTIFIED THAT YOU ARE ATTEMPTING TO FILE IN A COUNTY THAT
UTILIZES ELECTRONIC FILING. YOUR PAPER FILINGS ARE BEING RETURNED TO YOU
AND HAVE NOT BEEN ACCEPTED AT THIS OFFICE.

You are required to register through the Iowa Judicial Branch website at
https://www.iowacourts.state.ia.us/EFile/ and obtain a log in and password for the purposes of filing and
viewing documents on your case and of receiving notification of filings, court rulings and events. REFER
TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAGEMENT SYSTEM (EDMS). For court rules on the protection of personal information
in court filings, refer to Division VI of Iowa Court Rules Chapter 16.

ELECTRONIC FILING IS MANDATORY:

Electronic filing of new court cases and filings in cases that have been converted to electronic is mandatory in
counties where the EDMS has been implemented, unless otherwise required or authorized by the Chapter16:
Rules Pertaining to the Use of the Electronic Document Management System.

YOU MUST REGISTER TO USE EDMS:

Registration is required before you can use the EDMS. You are required to have a current e-mail account for
use with EDMS. When you have completed your registration and received you login (username) and password,
you can begin filing and receiving documents immediately. Your registration constitutes your request for, and
consent to, electronic service of court-generated documents and documents filed electronically by other parties.

EXCEPTIONS:

For good cause, the court, or clerk if no judge is available, may authorize a filer to submit a document in paper.
Upon showing of exceptional circumstances, the chief judge of the district in which a case is pending may grant
you an exemption from registering and filing electronically.

READ CHAPTER 16: RULES PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT
MANAGEMENT SYSTEM (EDMS), available on the Iowa Judicial Branch Filer's Interface at https://
www.iowacourts.state.ia.us/EFile/, before you register for or use the Electronic Document Management
System.




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 65 ofA82
                                                                               p. 65
                   E-FILED             LACV142570 - 2021 APR 29 11:21 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 1 of 2



                                 CLERK OF DISTRICT COURT
                                  BLACK HAWK COUNTY COURTHOUSE
                                          316 EAST 5TH ST
                                         WATERLOO IA 50703
                                           (319) 833-3331

                              Notice to Attorney Admitted Pro Hac Vice


As indicated in the attached notice, this case is in electronic format. As an attorney admitted pro hac vice on the
case, you need to follow some special steps to register for e-filing.

When you register, select the Pro Hac Vice option under User Role. On the page where you enter your User
Account information, enter the information according to the instructions, with the special exception that you
enter the PHV PIN we have assigned to you in the ICIS ID field. Complete your account registration.

Chapter 16 Rules and eFiling training documents are available at:
http://www.iowacourts.gov/eFiling/Training_Documents/

Failure to register means you will not receive electronic service on this case.

Your uniquely assigned pro hac vice pin is: PHV002870

Name: GAYLE M HORN

Case: 01071 LACV142570




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 66 ofA82
                                                                               p. 66
                   E-FILED             LACV142570 - 2021 APR 29 11:21 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 2 of 2



             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


Case No.: 01071 LACV142570

                                Notice of Electronic Filing Requirement


YOU ARE HEREBY NOTIFIED THAT YOU ARE ATTEMPTING TO FILE IN A COUNTY THAT
UTILIZES ELECTRONIC FILING. YOUR PAPER FILINGS ARE BEING RETURNED TO YOU
AND HAVE NOT BEEN ACCEPTED AT THIS OFFICE.

You are required to register through the Iowa Judicial Branch website at
https://www.iowacourts.state.ia.us/EFile/ and obtain a log in and password for the purposes of filing and
viewing documents on your case and of receiving notification of filings, court rulings and events. REFER
TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAGEMENT SYSTEM (EDMS). For court rules on the protection of personal information
in court filings, refer to Division VI of Iowa Court Rules Chapter 16.

ELECTRONIC FILING IS MANDATORY:

Electronic filing of new court cases and filings in cases that have been converted to electronic is mandatory in
counties where the EDMS has been implemented, unless otherwise required or authorized by the Chapter16:
Rules Pertaining to the Use of the Electronic Document Management System.

YOU MUST REGISTER TO USE EDMS:

Registration is required before you can use the EDMS. You are required to have a current e-mail account for
use with EDMS. When you have completed your registration and received you login (username) and password,
you can begin filing and receiving documents immediately. Your registration constitutes your request for, and
consent to, electronic service of court-generated documents and documents filed electronically by other parties.

EXCEPTIONS:

For good cause, the court, or clerk if no judge is available, may authorize a filer to submit a document in paper.
Upon showing of exceptional circumstances, the chief judge of the district in which a case is pending may grant
you an exemption from registering and filing electronically.

READ CHAPTER 16: RULES PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT
MANAGEMENT SYSTEM (EDMS), available on the Iowa Judicial Branch Filer's Interface at https://
www.iowacourts.state.ia.us/EFile/, before you register for or use the Electronic Document Management
System.




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 67 ofA82
                                                                               p. 67
                   E-FILED             LACV142570 - 2021 APR 29 11:22 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 1 of 2



                                 CLERK OF DISTRICT COURT
                                  BLACK HAWK COUNTY COURTHOUSE
                                          316 EAST 5TH ST
                                         WATERLOO IA 50703
                                           (319) 833-3331

                              Notice to Attorney Admitted Pro Hac Vice


As indicated in the attached notice, this case is in electronic format. As an attorney admitted pro hac vice on the
case, you need to follow some special steps to register for e-filing.

When you register, select the Pro Hac Vice option under User Role. On the page where you enter your User
Account information, enter the information according to the instructions, with the special exception that you
enter the PHV PIN we have assigned to you in the ICIS ID field. Complete your account registration.

Chapter 16 Rules and eFiling training documents are available at:
http://www.iowacourts.gov/eFiling/Training_Documents/

Failure to register means you will not receive electronic service on this case.

Your uniquely assigned pro hac vice pin is: PHV002869

Name: MARK LOEVY REYES

Case: 01071 LACV142570




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 68 ofA82
                                                                               p. 68
                   E-FILED             LACV142570 - 2021 APR 29 11:22 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 2 of 2



             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


Case No.: 01071 LACV142570

                                Notice of Electronic Filing Requirement


YOU ARE HEREBY NOTIFIED THAT YOU ARE ATTEMPTING TO FILE IN A COUNTY THAT
UTILIZES ELECTRONIC FILING. YOUR PAPER FILINGS ARE BEING RETURNED TO YOU
AND HAVE NOT BEEN ACCEPTED AT THIS OFFICE.

You are required to register through the Iowa Judicial Branch website at
https://www.iowacourts.state.ia.us/EFile/ and obtain a log in and password for the purposes of filing and
viewing documents on your case and of receiving notification of filings, court rulings and events. REFER
TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAGEMENT SYSTEM (EDMS). For court rules on the protection of personal information
in court filings, refer to Division VI of Iowa Court Rules Chapter 16.

ELECTRONIC FILING IS MANDATORY:

Electronic filing of new court cases and filings in cases that have been converted to electronic is mandatory in
counties where the EDMS has been implemented, unless otherwise required or authorized by the Chapter16:
Rules Pertaining to the Use of the Electronic Document Management System.

YOU MUST REGISTER TO USE EDMS:

Registration is required before you can use the EDMS. You are required to have a current e-mail account for
use with EDMS. When you have completed your registration and received you login (username) and password,
you can begin filing and receiving documents immediately. Your registration constitutes your request for, and
consent to, electronic service of court-generated documents and documents filed electronically by other parties.

EXCEPTIONS:

For good cause, the court, or clerk if no judge is available, may authorize a filer to submit a document in paper.
Upon showing of exceptional circumstances, the chief judge of the district in which a case is pending may grant
you an exemption from registering and filing electronically.

READ CHAPTER 16: RULES PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT
MANAGEMENT SYSTEM (EDMS), available on the Iowa Judicial Branch Filer's Interface at https://
www.iowacourts.state.ia.us/EFile/, before you register for or use the Electronic Document Management
System.




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 69 ofA82
                                                                               p. 69
                   E-FILED             LACV142570 - 2021 APR 29 11:23 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 1 of 2



                                 CLERK OF DISTRICT COURT
                                  BLACK HAWK COUNTY COURTHOUSE
                                          316 EAST 5TH ST
                                         WATERLOO IA 50703
                                           (319) 833-3331

                              Notice to Attorney Admitted Pro Hac Vice


As indicated in the attached notice, this case is in electronic format. As an attorney admitted pro hac vice on the
case, you need to follow some special steps to register for e-filing.

When you register, select the Pro Hac Vice option under User Role. On the page where you enter your User
Account information, enter the information according to the instructions, with the special exception that you
enter the PHV PIN we have assigned to you in the ICIS ID field. Complete your account registration.

Chapter 16 Rules and eFiling training documents are available at:
http://www.iowacourts.gov/eFiling/Training_Documents/

Failure to register means you will not receive electronic service on this case.

Your uniquely assigned pro hac vice pin is: PHV002871

Name: KATHERINE ANN ROCHE

Case: 01071 LACV142570




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 70 ofA82
                                                                               p. 70
                   E-FILED             LACV142570 - 2021 APR 29 11:23 AM            BLACK HAWK
                                          CLERK OF DISTRICT COURT                   Page 2 of 2



             IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY


Case No.: 01071 LACV142570

                                Notice of Electronic Filing Requirement


YOU ARE HEREBY NOTIFIED THAT YOU ARE ATTEMPTING TO FILE IN A COUNTY THAT
UTILIZES ELECTRONIC FILING. YOUR PAPER FILINGS ARE BEING RETURNED TO YOU
AND HAVE NOT BEEN ACCEPTED AT THIS OFFICE.

You are required to register through the Iowa Judicial Branch website at
https://www.iowacourts.state.ia.us/EFile/ and obtain a log in and password for the purposes of filing and
viewing documents on your case and of receiving notification of filings, court rulings and events. REFER
TO THE IOWA COURT RULES CHAPTER 16 PERTAINING TO THE USE OF THE ELECTRONIC
DOCUMENT MANAGEMENT SYSTEM (EDMS). For court rules on the protection of personal information
in court filings, refer to Division VI of Iowa Court Rules Chapter 16.

ELECTRONIC FILING IS MANDATORY:

Electronic filing of new court cases and filings in cases that have been converted to electronic is mandatory in
counties where the EDMS has been implemented, unless otherwise required or authorized by the Chapter16:
Rules Pertaining to the Use of the Electronic Document Management System.

YOU MUST REGISTER TO USE EDMS:

Registration is required before you can use the EDMS. You are required to have a current e-mail account for
use with EDMS. When you have completed your registration and received you login (username) and password,
you can begin filing and receiving documents immediately. Your registration constitutes your request for, and
consent to, electronic service of court-generated documents and documents filed electronically by other parties.

EXCEPTIONS:

For good cause, the court, or clerk if no judge is available, may authorize a filer to submit a document in paper.
Upon showing of exceptional circumstances, the chief judge of the district in which a case is pending may grant
you an exemption from registering and filing electronically.

READ CHAPTER 16: RULES PERTAINING TO THE USE OF THE ELECTRONIC DOCUMENT
MANAGEMENT SYSTEM (EDMS), available on the Iowa Judicial Branch Filer's Interface at https://
www.iowacourts.state.ia.us/EFile/, before you register for or use the Electronic Document Management
System.




                                                                    Exhibit
            Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 71 ofA82
                                                                               p. 71
            E-FILED 2021 JUN 10 2:55 PM BLACK HAWK - CLERK OF DISTRICT COURT




           IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 LEVITA SIMMONS, Administrator of            )
 the ESTATE OF ARTHUR SCOTT,                 )
 and JEFFREY ORVIS, Executor of the          )   LAW NO. LACV142570
 ESTATE OF JAMES ORVIS,                      )
                                             )
                 Plaintiff,                  )
                                             )
 vs.                                         )
                                             )   ACCEPTANCE OF SERVICE
 TYSON FOODS, INC., d/b/a                    )
 TYSON PET PRODUCTS, and                     )
 TYSON FRESH MEATS GROUP, a                  )
 wholly owned subsidiary of TYSON            )
 FOODS, INC., JOHN TYSON,                    )
 NOEL W. WHITE, DEAN BANKS,                  )
 STEVEN R. STOUFFER, TOM                     )
 BROWER, MARY A. OLEKSINK,                   )
 ELLIZABETH CROSTON, SCOTT                   )
 WALSTON, DAVID SCOTT, TOM                   )
 HART, CODY BRUSTKERN, JOHN                  )
 CASEY, BRET TAPKEN, HAMDIJA                 )
 BEGANOVIC, RAMIZ MUJELIC,                   )
 and UNKNOWN PLANT                           )
 MANAGERS AND SUPERVISORS                    )
 AT TYSON WATERLOO PLANT                     )
 AND UNKNONW PLANT                           )
 MANAGERS AND SUPERVISORS                    )
 AT TYSON INDEPENDENCE                       )
 PLANT,                                      )
                                             )
               Defendants.                   )
                                             )

         COMES NOW the undersigned counsel, pursuant to Iowa Rules of Civil Procedure

1.305 and 1.404 and subject to the following enters his limited appearance in these proceedings,

and hereby accepts service of process of the Original Notice and Plaintiffs’ Petition at Law,

LACV142570, effective June 7, 2021, on behalf of Defendants, Tyson Foods, Inc., d/b/a

Tyson Pet Products, Tyson Fresh Meats Group, John H. Tyson, Noel W. White, Dean Banks,



                                                               Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 72 ofA82
                                                                          p. 72
            E-FILED 2021 JUN 10 2:55 PM BLACK HAWK - CLERK OF DISTRICT COURT




Steven R. Stouffer, Tom Brower, Mary A. Oleksink, Elizabeth Croston, Scott Walston, David

Scott, and Ramiz Mujelic.

       1.         The above defendants, whom I represent for purposes of this Acceptance of

Service, agree to save the expense of personally serving the original notice and the petition in

this case and agree that I may accept service of the original notice and petition on their behalf.

       2.         By filing this acceptance of service of the original notice and petition, the above

Defendants accept service on June 7, 2021, and waive any objections to insufficiency of the

original notice or its service, but the above Defendants will keep all defenses or objections to

the lawsuit, the court’s jurisdiction, including without limitation subject matter and personal

jurisdiction, and the venue of the action.

       3.         I make this limited appearance on behalf of the above Defendants solely for

purposes of filing this acceptance of service. This appearance does not waive, but expressly

reserves, all defenses and objections to the lawsuit, the court’s jurisdiction, including without

limitation subject matter and personal jurisdiction, and venue of the action, other than

objections to insufficiency of the original notice or its service.

                                                       /s/ Kevin J. Driscoll
                                                       Kevin J. Driscoll           AT0002245
                                                       FINLEY LAW FIRM, PC
                                                       699 Walnut Street, Ste 1700
                                                       Des Moines, IA 50309
                                                       Telephone: 515-288-0145
                                                       Facsimile: 515-288-2724
                                                       E-mail: kdriscoll@finleylaw.com
                                                       ATTORNEY FOR DEFENDANTS

Original filed.

Copy to:




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 73 ofA82
                                                                       p. 73
                   E-FILED 2021 JUN 10 2:55 PM BLACK HAWK - CLERK OF DISTRICT COURT




Elizabeth Araguas
NIDEY ERDAHL MEIER & ARAGUAS, PLC
425 2nd Street SE, Suite 1000
Cedar Rapids, IA 52401
Phone: 319-369-0000
Fax: 319-369-6972
Email: earaguas@eiowalaw.com

Jon Loevy
Gayle Horn
Roshna Bala Keen
Mark Loevy-Reyes
Katie Roche
LOEVY & LOEVY
311 N. Aberdeen
Chicago, IL 60607
Phone: 773-558-5898
Fax: 312-243-5902
Email: jon@loevy.com
       gayle@loevy.com
       roshna@loevy.com
       mark@loevy.com
       katie@loevy.com
ATTORNEYS FOR PLAINTIFFS



CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 10th of June, 2021 by:

   U.S. Mail                              FAX
   Hand Delivered                         UPS
   Federal Express                        Electronic Filing
   Other ______________________


/s/ Leah Swanson




                                                                Exhibit
        Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 74 ofA82
                                                                           p. 74
            E-FILED 2021 JUN 10 4:57 PM BLACK HAWK - CLERK OF DISTRICT COURT




           IN THE IOWA DISTRICT COURT FOR BLACK HAWK COUNTY

 LEVITA SIMMONS, Administrator of            )
 the ESTATE OF ARTHUR SCOTT,                 )
 and JEFFREY ORVIS, Executor of the          )   LAW NO. LACV142570
 ESTATE OF JAMES ORVIS,                      )
                                             )
                 Plaintiff,                  )
                                             )
 vs.                                         )
                                             )   ACCEPTANCE OF SERVICE
 TYSON FOODS, INC., d/b/a                    )
 TYSON PET PRODUCTS, and                     )
 TYSON FRESH MEATS GROUP, a                  )
 wholly owned subsidiary of TYSON            )
 FOODS, INC., JOHN TYSON,                    )
 NOEL W. WHITE, DEAN BANKS,                  )
 STEVEN R. STOUFFER, TOM                     )
 BROWER, MARY A. OLEKSINK,                   )
 ELLIZABETH CROSTON, SCOTT                   )
 WALSTON, DAVID SCOTT, TOM                   )
 HART, CODY BRUSTKERN, JOHN                  )
 CASEY, BRET TAPKEN, HAMDIJA                 )
 BEGANOVIC, RAMIZ MUJELIC,                   )
 and UNKNOWN PLANT                           )
 MANAGERS AND SUPERVISORS                    )
 AT TYSON WATERLOO PLANT                     )
 AND UNKNONW PLANT                           )
 MANAGERS AND SUPERVISORS                    )
 AT TYSON INDEPENDENCE                       )
 PLANT,                                      )
                                             )
               Defendants.                   )
                                             )

         COMES NOW the undersigned counsel, pursuant to Iowa Rule of Civil Procedure

1.305 and 1.404 and subject to the following enters his limited appearance in these proceedings

and hereby accepts service of process of the Original Notice and Plaintiffs’ Petition at Law,

LACV142570, effective June 7, 2021, on behalf of Defendants Tom Hart, John Casey, Bret

Tapken, Cody Brustkern, and Hamdija Beganovic.



                                                               Exhibit
       Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 75 ofA82
                                                                          p. 75
            E-FILED 2021 JUN 10 4:57 PM BLACK HAWK - CLERK OF DISTRICT COURT




       1.         The above defendants, whom I represent for purposes of this Acceptance of

Service, agree to save the expense of personally serving the original notice and the petition in

this case and agree that I may accept service of the original notice and petition on their behalf.

       2.         By filing this acceptance of service of the original notice and petition, the above

Defendants accept service on June 7, 2021, and waive any objections to insufficiency of the

original notice or its service, but the above Defendants will keep all defenses or objections to

the lawsuit, the court’s jurisdiction, including without limitation subject matter and personal

jurisdiction, and the venue of the action.

       3.         I make this limited appearance on behalf of the above Defendants solely for

purposes of filing this acceptance of service. This appearance does not waive, but expressly

reserves, all defenses and objections to the lawsuit, the court’s jurisdiction, including without

limitation subject matter and personal jurisdiction, and venue of the action, other than

objections to insufficiency of the original notice or its service.

                                                        /s/ Nicholas Klinfeldt
                                                       Nicholas Klinefeldt
                                                       FAEGRE DRINKER BIDDLE &
                                                       REATH, LLP
                                                       801 Grand Avenue, 33rd Floor
                                                       Des Moines, IA 50309-8003
                                                       Phone: 515-248-9000
                                                       Fax: 515-248-9010
                                                       Email: nick.klinefeldt@faegredrinker.com
                                                       ATTORNEYS FOR DEFENDANTS
                                                       TOM HART, CODY BRUSTKERN,
                                                       JOHN CASEY, BRET TAPKEN,
                                                       HAMDIJA BEGANOVIC

Original filed.

Copy to:




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 76 ofA82
                                                                       p. 76
        E-FILED 2021 JUN 10 4:57 PM BLACK HAWK - CLERK OF DISTRICT COURT




Elizabeth Araguas
NIDEY ERDAHL MEIER & ARAGUAS, PLC
425 2nd Street SE, Suite 1000
Cedar Rapids, IA 52401
Phone: 319-369-0000
Fax: 319-369-6972
Email: earaguas@eiowalaw.com

Jon Loevy
Gayle Horn
Roshna Bala Keen
Mark Loevy-Reyes
Katie Roche
LOEVY & LOEVY
311 N. Aberdeen
Chicago, IL 60607
Phone: 773-558-5898
Fax: 312-243-5902
Email: jon@loevy.com
       gayle@loevy.com
       roshna@loevy.com
       mark@loevy.com
       katie@loevy.com
ATTORNEYS FOR PLAINTIFFS

Kevin J. Driscoll           AT0002245
FINLEY LAW FIRM, PC
699 Walnut Street, Ste 1700
Des Moines, IA 50309
Telephone: 515-288-0145
Facsimile: 515-288-2724
E-mail: kdriscoll@finleylaw.com
ATTORNEY FOR TYSON FOODS, INC.,
D/B/A TYSON PET PRODUCTS, TYSON
FRESH MEATS GROUP, JOHN H. TYSON,
NOEL W. WHITE, DEAN BANKS, STEVEN R.
STOUFFER, TOM BROWER, MARY A. OLEKSINK,
ELIZABETH CROSTON, SCOTT WALSTON,
DAVID SCOTT, AND RAMIZ MUJELIC.




                                                           Exhibit
   Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 77 ofA82
                                                                      p. 77
                   E-FILED 2021 JUN 10 4:57 PM BLACK HAWK - CLERK OF DISTRICT COURT



CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of the foregoing instrument was served upon
one of the attorneys of record for all parties to the above-entitled cause by serving the same on
such attorney at his/her respective address/fax number as disclosed by the pleadings of record
herein, on the 10th day of June, 2021 by:

   U.S. Mail                      FAX
   Hand Delivered                 UPS
   Federal Express              X Electronic Filing
   Other ______________________


/s/ Lynda Dennis




                                                                Exhibit
        Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 78 ofA82
                                                                           p. 78
           E-FILED 2021 JUN 17 2:41 PM BLACK HAWK - CLERK OF DISTRICT COURT




        IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY
Levita Simmons, Administrator of the
Estate of Arthur Scott, and Jeffrey Orvis,
Executor of the Estate of James Orvis,             Case No. LACV142570

             Plaintiffs,                           APPEARANCE

             v.

Tyson Foods, Inc., doing business as Tyson
Pet Products, and Tyson Fresh Meats
Group, a wholly owned subsidiary of Tyson
Foods, Inc., John H. Tyson, Noel W. White,
Dean Banks, Steven R. Stouffer, Tom
Brower, Mary A. Oleksink, Elizabeth
Croston, Scott Walston, David Scott, Tom
Hart, Cody Brustkern, John Casey, Bret
Tapken, Hamdija Beganovic, Ramiz Mujelic,
and Unknown Plant Managers and
Supervisors at Tyson Waterloo Plant and
Unknown Plant Managers and Supervisors
at Tyson Independence Plant.

                      Defendants.


       The undersigned attorney,_Roshna Bala Keen_____, hereby enters an appearance on

behalf of the above-named Plaintiffs.



                                             Respectfully submitted,




                                             Roshna Bala Keen
                                             LOEVY & LOEVY
                                             Ph: 312-243-5900
                                             Fax: 312-243-5902
                                             Email: roshna@loevy.com

                                             ATTORNEY FOR PLAINTIFFS



                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 79 ofA82
                                                                       p. 79
           E-FILED 2021 JUN 17 2:49 PM BLACK HAWK - CLERK OF DISTRICT COURT




        IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY
Levita Simmons, Administrator of the
Estate of Arthur Scott, and Jeffrey Orvis,
Executor of the Estate of James Orvis,              Case No. LACV142570

             Plaintiffs,                            APPEARANCE

             v.

Tyson Foods, Inc., doing business as Tyson
Pet Products, and Tyson Fresh Meats
Group, a wholly owned subsidiary of Tyson
Foods, Inc., John H. Tyson, Noel W. White,
Dean Banks, Steven R. Stouffer, Tom
Brower, Mary A. Oleksink, Elizabeth
Croston, Scott Walston, David Scott, Tom
Hart, Cody Brustkern, John Casey, Bret
Tapken, Hamdija Beganovic, Ramiz Mujelic,
and Unknown Plant Managers and
Supervisors at Tyson Waterloo Plant and
Unknown Plant Managers and Supervisors
at Tyson Independence Plant.

                      Defendants.


       The undersigned attorney,_Gayle Horn hereby enters an appearance on behalf of the

above-named Plaintiffs.



                                             Respectfully submitted,




                                             Gayle Horn
                                             LOEVY & LOEVY
                                             Ph: 312-243-5900
                                             Fax: 312-243-5902
                                             Email: katie@loevy.com

                                             ATTORNEY FOR PLAINTIFFS



                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 80 ofA82
                                                                       p. 80
           E-FILED 2021 JUN 17 3:36 PM BLACK HAWK - CLERK OF DISTRICT COURT




        IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY
Levita Simmons, Administrator of the
Estate of Arthur Scott, and Jeffrey Orvis,
Executor of the Estate of James Orvis,             Case No. LACV142570

             Plaintiffs,                           APPEARANCE

             v.

Tyson Foods, Inc., doing business as Tyson
Pet Products, and Tyson Fresh Meats
Group, a wholly owned subsidiary of Tyson
Foods, Inc., John H. Tyson, Noel W. White,
Dean Banks, Steven R. Stouffer, Tom
Brower, Mary A. Oleksink, Elizabeth
Croston, Scott Walston, David Scott, Tom
Hart, Cody Brustkern, John Casey, Bret
Tapken, Hamdija Beganovic, Ramiz Mujelic,
and Unknown Plant Managers and
Supervisors at Tyson Waterloo Plant and
Unknown Plant Managers and Supervisors
at Tyson Independence Plant.

                      Defendants.


       The undersigned attorney,_Katherine Roche   hereby enters an appearance on behalf of

the above-named Plaintiffs.



                                             Respectfully submitted,




                                             Katherine Roche
                                             LOEVY & LOEVY
                                             Ph: 312-243-5900
                                             Fax: 312-243-5902
                                             Email: katie@loevy.com

                                             ATTORNEY FOR PLAINTIFFS




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 81 ofA82
                                                                       p. 81
           E-FILED 2021 JUN 18 10:48 AM BLACK HAWK - CLERK OF DISTRICT COURT




        IN THE IOWA DISTRICT COURT IN AND FOR BLACK HAWK COUNTY
Levita Simmons, Administrator of the
Estate of Arthur Scott, and Jeffrey Orvis,
Executor of the Estate of James Orvis,              Case No. LACV142570

             Plaintiffs,                            APPEARANCE

             v.

Tyson Foods, Inc., doing business as Tyson
Pet Products, and Tyson Fresh Meats
Group, a wholly owned subsidiary of Tyson
Foods, Inc., John H. Tyson, Noel W. White,
Dean Banks, Steven R. Stouffer, Tom
Brower, Mary A. Oleksink, Elizabeth
Croston, Scott Walston, David Scott, Tom
Hart, Cody Brustkern, John Casey, Bret
Tapken, Hamdija Beganovic, Ramiz Mujelic,
and Unknown Plant Managers and
Supervisors at Tyson Waterloo Plant and
Unknown Plant Managers and Supervisors
at Tyson Independence Plant.

                      Defendants.


       The undersigned attorney,_Mark Loevy-Reyes    hereby enters an appearance on behalf of

the above-named Plaintiffs.



                                             Respectfully submitted,




                                             Mark Loevy-Reyes
                                             LOEVY & LOEVY
                                             Ph: 312-243-5900
                                             Fax: 312-243-5902
                                             Email: katie@loevy.com

                                             ATTORNEY FOR PLAINTIFFS




                                                            Exhibit
    Case 6:21-cv-02036-LRR-KEM Document 1-1 Filed 06/21/21 Page 82 ofA82
                                                                       p. 82
